02/16/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0609

                                       DA 21-0609
                                    _________________

 WELLS FARGO BANK, N.A.,

             Plaintiff and Appellant,

       v.                                                           ORDER

 ZINVEST, LLC,

             Defendant and Appellee.
                                 _________________

       Plaintiff and Appellant Wells Fargo Bank, N.A. (Wells Fargo), filed its Notice of
Appeal and Request for Production of Transcripts in this matter on December 2, 2021. Wells
Fargo has now requested an unopposed extension of time to file its opening brief. It advises
us that the record is incomplete as the District Court must yet rule on a motion for attorney
fees filed by Defendant and Appellee Zinvest, LLC. Wells Fargo requests additional time to
file its opening brief until 30 days after the transcripts and remainder of the record are
transmitted to the Court.
       Under M. R. App. P. 13(1), an appellant shall file the opening brief within 30 days
after the date on which the record is filed. Under M. R. App. P. 9, the record is deemed
transmitted once the District Court record and any necessary transcripts are filed with the
Clerk of this Court. As the record is not yet complete in this case, a request for extension of
time in which to file the opening brief is premature and unnecessary at this juncture.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file, and serve the
opening brief in accordance with M. R. App. P. 13(1).
       IT IS FURTHER ORDERED that Appellant shall file a status report with this Court if
the record on appeal is not complete by May 4, 2022.
       The Clerk is directed to provide immediate notice of this Order to all counsel of record
in Missoula County Cause No. DV-20-796 and to the Fourth Judicial District Court, the Hon.
John W. Larson, presiding.
                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   February 16 2022